 

Exhibit 10.1

[Extreme Networks Letterhead]

September 3, 2010

Mr. Bob Corey

Dear Bob,

This letter is to confirm certain additional terms in connection with your
position as Executive Vice President and Chief Financial Officer of Extreme
Networks, Inc. (the “Company”).

The Compensation Committee has approved the following additional terms to your
existing Executive Change in Control Severance Agreement (the “Severance
Agreement”): (i) if the Company is acquired by an entity that does not have
stock listed on a U.S. equity exchange, all of your unvested stock options will
vest upon the closing of such a transaction, and (ii) “Good Reason” for purposes
of the Severance Agreement shall include if the Company is a party to a merger
or acquisition and immediately after the closing of such transaction your duties
and responsibilities are materially reduced from serving as the Executive Vice
President and Chief Financial Officer of the surviving publicly listed
corporation.

To indicate your acceptance of these additional terms to the Severance
Agreement, please sign and date this letter in the space provided below and
return to Michelle Wagner, Director of Human Resources at Extreme Networks, Inc.
at 3585 Monroe Street, Santa Clara, CA 95051. A duplicate original is enclosed
for your records.

This agreement cannot be modified or amended except by subsequent written
agreement signed by you and the Company; provided, however, that the Company
may, in its sole discretion, elect to modify your title, compensation, duties,
or benefits without any further agreement from you.

 

Sincerely,

/s/ Charles P. Carinalli

EXTREME NETWORKS INC. Charles P. Carinalli Lead Director, Board of Directors

I agree to and accept the additional terms to the Severance Agreement with
Extreme Networks, Inc. as set forth in this agreement.

 

/s/ Bob Corey

   

September 3, 2010

    Bob Corey     Date    